EDWARDS, Judge,
dissenting.
I respectfully dissent.
Plaintiffs attorney made a diligent effort to obtain the correct agent for service of process. It was accepted by the trial court that the attorney had contacted the Secretary of State and had been told that the defendant corporation had no designated agent. This satisfied the condition of LSA-C.C.P. article 1261(B), that alternative service is permitted when no agent has been designated, and validated the subsequent service on the corporate officer. The agent for service admitted that he was notified of the suit within two or three days of the service on the corporate officer at the corporate address. Under the facts here, service was proper.